DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 13-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2020, therefore the Restriction requirement is made final.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “optical element” in claims 2, 3, 4, 5.
The claim uses the term “optical element” which is a generic place holder. The generic placeholder is modified by the functional language: change an optical profile or tilts a portion of the diffusing light. The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function because the claim language lacks such recitations.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following is the interpretation:
optical element: interpreted to be any of the elements described in paragraph 59 and their equivalents.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recite the limitation “an optical profile of the diffusing light”. Claim 2 from which claim 5 depends, also recites “an optical profile of the diffusing light.”  It is ambiguous whether the same or different optical profile is intended. In this office action, it is assumed that the same optical profile is intended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by US20150341619A1 (Meir).
1. Meir discloses A lidar apparatus (Abstract, ¶5) comprising:
a light source configured to emit light (Figs. 7, 10B: light source 110; ¶167);
an optical unit arranged on an optical path of light emitted from the light source (Figs. 7-9: 150, Figs. 10A, 10B; ¶165-172, 179-181) and configured to change an optical profile of the light to be non-uniform (Figs. 2B-2E; ¶112-116); and
a 3D sensor configured to sense a location of an object by receiving reflection light from the object (¶104, 118).
12. Meir discloses The lidar apparatus of claim 1, wherein the light source comprises a laser diode or a laser (¶106, 159).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meir.

It would have been obvious to one of ordinary skill in the art to hold or rotate the system 10 shown by Meir in various direction with respect to ground and therefore the light source and sensors would have different relative placement because doing so is well-known and routine in the art and adds no unexpected results. Further, absent any unexpected results, it is held that simple arrangement of parts, such as a relative arrangement of light source and detector with respect to a ground surface is obvious to one of ordinary skill in the art.
10. While not making explicit, Meir teaches The lidar apparatus of claim 1, wherein the light source is arranged on a lower side of the 3D sensor based on a ground surface (Meir Fig. 1: system 10; ¶83-86).
It would have been obvious to one of ordinary skill in the art to hold or rotate the system 10 shown by Meir in various direction with respect to ground and therefore the light source and sensors would have different relative placement because doing so is well-known and routine in the art and adds no unexpected results. Further, absent any unexpected results, it is held that simple arrangement of parts, such as a relative arrangement of light source and detector with respect to a ground surface is obvious to one of ordinary skill in the art.
11. While not making explicit, Meir teaches The lidar apparatus of claim 1, wherein the light source and the 3D sensor are horizontally arranged based on a ground surface (Meir Fig. 1: system 10; ¶83-86).
It would have been obvious to one of ordinary skill in the art to hold or rotate the system 10 shown by Meir in various direction with respect to ground and therefore the light source and .

Claim(s) 2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meir in view of US20030042303A1 (Tsikos).
2. Meir discloses The lidar apparatus of claim 1, wherein the optical unit comprises:
a diffuser configured to be arranged on the optical path of light emitted from the light source and to diffuse light (Fig. 10B: diffuser 140, Fig. 7: 130A; ¶166, 181-182); and
while Meir does not explicitly disclose, Meir in view of Tsikos teaches
an optical element arranged on the optical path of diffusing light diffused from the diffuser and configured to change an optical profile of the diffusing light to be non-uniform when the diffusing light is emitted (Tsikos fig. 1I14A: 421, Fig. 1I21: 730; ¶1022, 1045, 1104, 1114-1119).
It would have been obvious to one of ordinary skill in the art to modify Meir such that the redirecting element 148 of Meir change the optical profile of the diffused light as taught by Tsikos because Meir, e.g. in ¶183, contemplates using a microlens for the refractive or diffractive element 183, and therefore may be used to change optical profile as taught by Tsikos, and further replacing the redirecting element with the optical assembly as taught by Tsikos would be a replacement of a known element with another known element to achieve predictable result of redirecting light beams.

It would have been obvious to one of ordinary skill in the art to modify Meir such that the redirecting element 148 of Meir change the optical profile of the diffused light as taught by Tsikos because Meir, e.g. in ¶183, contemplates using a microlens for the refractive or diffractive element 183, and therefore may be used to change optical profile as taught by Tsikos, and further replacing the redirecting element with the cylindrical lens or microlens array as taught by Tsikos would be a replacement of a known element with another known element to achieve predictable result of redirecting light beams.
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meir in view of Tsikos further in view of US20140319219A1 (Liu).
3. while Meir does not explicitly disclose, Meir in view of Tsikos further in view of Liu teaches The lidar apparatus of claim 2, wherein the optical element changes the optical profile of the diffusing light so that intensities of light reaching an object from the lidar apparatus are different according to distances (Liu Figs. 4: A, B, C, Fig. 8; ¶50, 41).
It would have been obvious to one of ordinary skill in the art to modify Meir in view of Tsikos to vary light intensity based on distance because doing so is improving similar optical detection devices in similar ways by varying signal intensity and optical profile and as taught by the teaching reference US20020052711A1 in para 37 “the light emission intensity of the laser light is changed within the field scanning time, two field images each having a different light emission intensity are captured, and the pixels of a high brightness or a low brightness are 
4. while Meir does not explicitly disclose, Meir in view of Tsikos further in view of Liu teaches The lidar apparatus of claim 3, wherein the optical element tilts a portion of the diffusing light that proceeds towards a bottom surface by diffusing from the diffuser so that the portion of the diffusing light proceeds towards an object located remotely from the optical element (Tsikos fig. 1I14A: 421, Fig. 1I21: 730; ¶1022, 1045, 1104, 1114-1119 note the spatial modulation).
It would have been obvious to one of ordinary skill in the art to modify Meir such that the redirecting element 148 of Meir change the optical profile of the diffused light as taught by Tsikos because Meir, e.g. in ¶183, contemplates using a microlens for the refractive or diffractive element 183, and therefore may be used to change optical profile as taught by Tsikos, and further replacing the redirecting element with the optical assembly as taught by Tsikos would be a replacement of a known element with another known element to achieve predictable results. It is further noted that by spatial modulation, a signal maybe directed to various surroundings including “bottom surface” which also may be interpreted as any surface depending on the observation reference.
5. while Meir does not explicitly disclose, Meir in view of Tsikos further in view of Liu teaches The lidar apparatus of claim 2, wherein the optical element changes an optical profile of the diffusing light to prevent the 3D sensor from over saturating by reflection light reflected by an object located near the optical element (Liu ¶41).


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meir in view of Tsikos further in view of US4149773A (Reid).
7. while Meir does not explicitly disclose, Meir in view of Tsikos further in view of Reid teaches The lidar apparatus of claim 6, wherein the cylinder lens comprises a biconvex lens (Reid Fig. 1: 2; Col. 2 Lns 23-36).
It would have been obvious to one of ordinary skill in the art to modify Meir in view of Tsikos to include biconvex cylindrical lens foe redirecting light because using biconvex cylindrical lens is a common and extremely well-known type of cylindrical lens and doing so is replacing a known lens element with another to achieve the similar results of redirecting light beams.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meir in view of Tsikos further in view of US5880861A (Nishida).
8. while Meir does not explicitly disclose, Meir in view of Tsikos further in view of Nishida teaches The lidar apparatus of claim 2, wherein the optical element is arranged to contact the diffuser (Nishida Fig. 3; Col 5 lns 1-22).
It would have been obvious to one of ordinary skill in the art to modify Meir in view of Tsikos such that the optical elements and diffuser contact each other as taught by Nishida, because doing so is simple re-arrangement of parts and would be modifying known arrangement of known element (e.g. a lens or a diffuser) as taught by Nishida and providing the diffusing surface on a lens, for example, may allow the illumination optical system to be compact and inexpensive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US6056198A teaches data reading system and method which renders the return signal strength of light reaching the detector more uniform over greater distances and/or positions relative to the collection system and including an optical correction module or corrective optical element(s) is placed in the light collection path to the detector whereby the characteristics of light coming from sources in different locations and/or distances relative to the collection lens may be changed. In one embodiment, an optical element such as a diffusion element or aperture is placed between a collection lens and the detector such that the amount of collected light from a far field target reaching the detector is maximized and the amount of collected light from a near 
Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "no new matter has been introduced" may be deemed insufficient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.A./            Examiner, Art Unit 3645                                                                                                                                                                                            

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645